DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 11 are directed to a method and apparatus, which fall into a statutory category of invention. The claims are directed to steps of receiving sensor data and determining a component state based on the sensor data; including the additional elements, the claim is taken to be no more than evaluating whether the state of a component based on an observed time series data. Specifically, the recitation of “determining a component state” is found to fall under at least the abstract idea of a “mental process” (i.e., concepts performed in the human mind). Further, the claims additional elements are not sufficient to amount to significantly more than the judicial exception because the claimed components (ie, a monitor and a component) are recited at a high level of generality; and the data collection is merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea. 
Dependent claims 2-10 and 12-20 fail to incorporate more than the abstract idea of their respective independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 11, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryce et al (PGPub No US 2017/0078111, hereafter “Bryce”).
Regarding claims 1 and 11, Bryce discloses: 
receiving monitor data generated by a monitor associated with a component of a pressurized system (Bryce - p [0002], teaches it is known to monitor a boiler [pressurized system]; fig. 1 & 2; p [0143], teaches a fluid heating system controller [monitor] 25 may receive data from sensors [monitor data] associated with components 21, 22, 23, or 24 of heating system 2), the component having an inlet and an outlet (Bryce - p [0135], teaches the heating system 2 is comprised of one or more components [21, 22, 23 and/or 24], corresponding to at least one inlet 21, and/or at least one outlet 24), the monitor being configured to capture measurements of a first temperature associated with one of the inlet of the component or the outlet of the component, but not to monitor a second temperature associated with the other of the inlet or the outlet of the component (Bryce - figs. 7-16, show captured time series data; p [0172]-[0176], teaches regarding a burner [component] of the heating system, time series [data] may refer to the temperature of the flow at the output of the heating system [outlet] or an inlet pump of the heating system; p [0132], teaches comparing time-series data, which requires that the data is stored [captured]; absent a showing of unexpected results or criticality regarding not monitoring a second temperature from the remaining inlet/outlet, one of ordinary skill in the art would expect the same result from Bryce [ie, providing a first temperature associated an inlet/outlet] as the claimed configuration and the limitations are interrupted as being met; further the “a first temperature” is relative to starting a process and can be easily selected by one of ordinary skill in the art [ie, the 1st measurement of the time series data]); 
deriving first time series data from the monitor data, the first time series data representing the first temperature (Bryce – p [0219], teaches the cycle of operation [first time series data, where “first” is relative as detailed above] of the heating system is derived from a duration taken from a time series corresponding to the heating mode of the heating system); and 
determining a state of the component based on the first time series data and without reference to the second temperature (Bryce – p [0038]-[0039], teaches the state of operation of the heating system which sent the time series of data, based on comparing the received time series of data with a model of time series of data corresponding to the operation of the heating system over a cycle of operation).
Regarding claims 5 and 15, Bryce discloses all of the limitations on which this claim depends, further, Bryce discloses wherein determining the state of the component based on the first time series data includes determining a rate of change of the first temperature based on the first time series data, and determining that the rate of change corresponds to the state of the component (Bryce – p [0069], “differential temperature”; p [0273]).
Regarding claims 7 and 17, Bryce discloses all of the limitations on which this claim depends, further, Bryce discloses wherein determining the state of the component based on the first time series data includes determining that first temperature exceeds a threshold (Bryce – p [0069]; p [0273], “crossing of a threshold”).
Regarding claims 8 and 18, Bryce discloses all of the limitations on which this claim depends, further, Bryce discloses wherein determining the state of the component based on the first time series data includes determining that first temperature exceeds the threshold within a first duration or for longer than a second duration (Bryce – p [0069]; p [0273]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bryce in view of Danzy (PGPub No US 2010/0305883, hereafter “Danzy”).
Regarding claims 6 and 16, Bryce discloses all of the limitations on which this claim depends, however, does not explicitly disclose wherein the state of the component comprises an open state or a leaking state, and wherein determining that the rate of change corresponds to the state of the component includes determining that the rate of change corresponds to the open state or the leaking state.
Danzy teaches wherein the state of the component comprises an open state or a leaking state, and wherein determining that the rate of change corresponds to the state of the component includes determining that the rate of change corresponds to the open state or the leaking state (Danzy – p [0032], teaches using temperature readings to derive diagnostic values and conclusions [ie, a calculated rate of change in temperature based on temperature readings from a relief device can be compared against pressure values for the system to determine whether a relief device is open and releasing fluid from the system and whether the valve is functioning correctly to relieve an overpressure condition in the system or that the relief device is leaking]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize rate of change as taught by Danzy in Bryce for the expected benefit of teaches deriving diagnostic values and conclusions, such as, whether the valve is functioning correctly to relieve an overpressure condition in the system or whether the relief device is leaking (Danzy – p [0032]).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryce in view of Do et al (PGPub No US 2012/0031985, hereafter “Do”).
Regarding claims 9 and 19, Bryce discloses all of the limitations on which this claim depends, however, does not explicitly disclose wherein the monitor is also configured to capture measurements of an ambient temperature of the pressurized system in a vicinity of the component, the method further comprising deriving second time series data from the monitor data, the second time series data representing the ambient temperature, and wherein the state of the component is also determined based on the second time series data.
Do teaches wherein the monitor is also configured to capture measurements of an ambient temperature of the pressurized system in a vicinity of the component, the method further comprising deriving second time series data from the monitor data, the second time series data representing the ambient temperature, and wherein the state of the component is also determined based on the second time series data (Do – p [0028]-[0029], teaches monitoring the change of ambient temperature and a run time temperature to determine an error [state])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize ambient temperature monitoring as taught by Do in Bryce for the expected benefit of generating an error code.
Regarding claims 10 and 20, the combined art of Bryce and Do discloses all of the limitations on which this claim depends, further, Do discloses wherein the state of the component is determined based on the first time series data and the second time series data by comparing a change in the first temperature with a change in the ambient temperature (Do – p [0028]-[0029], teaches monitoring the change of ambient temperature and a run time temperature and generating a corresponding error indication/code [state] if the change is not as expected).

Examiner Note with Regards to Prior Art
The patentable subject matter of claims 2 and 12 would distinguish over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, Further the claims have been rejected under 35 USC § 101, any patentable subject matter must be rewritten or amended to overcome the 35 USC § 101 rejections.
Claims 3-4 and 13-14 distinguish over the prior art due to their dependence upon claims 2 and 12.
Claims 2 and 12 distinguish over the prior art for the following reasons: 
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of claims 2 and 12.
Though the prior art discloses a method and apparatus for monitoring a pressurized system component, the component having an inlet and an outlet, and deriving a state of the component based on a first time series data associated with the system component; further, the prior art teaches the use of a second temperature located at separate a location from the first temperature along a conduit associated with the system component; the prior art fails to teach or suggest the further inclusion of the first and second temperatures are both obtained from locations along a conduit connected to either one of the inlet or outlet [same side] of the system component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862